DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to the remarks filed on 11/03/2020. The amendments filed on 11/03/2020 have been entered. Accordingly, claims 31-43 remain pending, claims 31, 35, 36, 37, and 38 have been amended, and claims 44-46 have been canceled.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 31, 35-37, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Sakakura (US20100244833), in view of Kim (US20140350381), further in view of Ishihara et al. (US5916161, hereafter “Ishihara”).
Regarding claim 31, Sakakura discloses a method of performing magnetic resonance imaging (MRI) without burning a patient with associated radio-frequency (RF) energy (“it is possible for the subject P to recognize the change in temperature of the imaging space 13 visually and it is possible to prevent the subject P from touching [and subsequently being burned] the high temperature point in the imaging space 13 by mistake” [0082], [0026-0027] and see method in FIG. 4) comprising: 
providing an MRI device having a patient barrel, the patient barrel defining a central longitudinal longitudinal axis (see item Z on FIG. 1); 

performing an MRI scan of a patient in the patient barrel to obtain an MRI image of at least a portion of the patient (“slides the tabletop 121 of the bed device 12 that has the subject P into the imaging space 13 and places the imaging point of the subject P to a predetermined position in the scanning field. The operator directs the control unit 18 to start the main scanning by operating unit 10. The control unit 18 directs each unit to start the main scanning based on the settings, the apparatus scanning a desired cross section in the scanning field” [0044]); 

causing an alert if the change in the mean surface temperature exceeds the threshold value for any one of the plurality of regions of interest (“judging unit 16 takes a highest temperature sample from the change in temperature [indicating that the mean surface temperature must be calculated] shown in the image taken every one minute [to obtain an average by obtaining data at each interval time point] by the thermographic imaging equipment 15, and the judging unit 16 compares the highest temperature sample to the threshold TH. In FIG. 2, the highest temperature sample from the change in temperature shown in the image and exceeding the threshold TH is taken eight minutes after the start of imaging by the thermographic imaging equipment 15. In that case, the judging unit 16 informs [causing an alert] that situation to control unit 18, and the control unit 18 directs sequencer 8 to stop the sequence when the detected temperature exceeds the threshold TH…As for a way to inform an operator of the stopping of the sequence, an alarm may be sounded and an alarm display may be displayed on the display screen 111 of the display unit 11” [0036-0037]); and 
altering the field of view of the infrared camera during the MRI scan (“The change in temperature of imaging space 13 is affected by the difference between the driving of the X-axis gradient coil, the Y-axis gradient coil, and the Z-axis gradient coil. Therefore, the judging unit 16 can take a highest temperature sample from the change in temperature shown in the image taken by the thermographic imaging equipment 15 in a limited area based on the pulse sequence to control the drive of the three gradient coils” [0038]), but does not explicitly is vertically offset from the central longitudinal axis of the patient barrel and has a line of sight oriented downward at an angle relative to the central longitudinal axis of the patient barrel, the output of the infrared camera including at least a plurality of image frames from a thermal video stream of the patient barrel, wherein each of the plurality of image frames includes a first region of interest and a second region of interest.
However, in the same field of endeavor, Kim teaches the infrared camera is vertically offset from the central longitudinal axis of the patient barrel and has a line of sight oriented downward at an angle relative to the central longitudinal axis of the patient barrel (see camera 112 in FIG. 3) to image a plurality of regions of interest (“the apparatus configured to control a medical diagnostic system may further include a user input unit configured to receive a user input defining a plurality of interest regions.” [0038]), the output of the infrared camera including at least a plurality of image frames from a thermal video stream of the patient barrel (see [0262] camera obtains an image frame of a series of image frames from a moving image and see [0274] control unit outputs the video signal when the amount temperature change of the subject interest image is greater than a predefined temperature variation), wherein each of the plurality of image frames includes a first region of interest and a second region of interest ([0131] at least two regions of interest may be defined).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the method disclosed by Sakakura  with the infrared camera being vertically offset from the central longitudinal axis of the patient barrel and has a line of sight oriented downward at an angle relative to the central longitudinal axis of the patient barrel to image a plurality of regions of interest, the output of the infrared camera 
Sakakura, of Kim, does not explicitly disclose a rate of change in the first mean temperature relative to a prior mean temperature within the first region of interest and determining a rate of change in the second mean temperature relative to a prior mean temperature within the second region of interest; for each of the first and second regions of interest, comparing the rate of change in the mean temperature therein with a threshold value for the respective region of interest; causing an alert if the rate of change in the mean temperature exceeds the threshold value for any one of the first or second regions of interest; and altering the field of view of the infrared camera during the MRI scan to provide observation at multiple locations of the patient within the patient barrel of the MRI device.
However, in the same field of endeavor, Ishihara teaches the infrared camera (column 5, lines 1-3 and 20-21 discloses using thermography, indicative of a camera, using infrared rays, also referred to as the temperature measurement device) providing (column 5, lines 1-11 by utilizing infrared rays to obtain temperature distribution from the body surface real time and providing rack of temperature increases to the system) an output to a processor (column 15, lines 48-49 dedicated CPU/data processor for carrying out the temperature processing in real time), the output including at least a plurality of image frames from a thermal data (column 4, 
wherein each of the plurality of image frames includes a first region of interest and a second region of interest (column 9, lines 39-47 discloses measuring temperature data in a plurality of regions, to determine detecting a temperature difference value in a region/first region of interest and to carry out subsequent temperature measurements in nearby regions/second(ary) regions of interest);
monitoring, with the processor (21) based on the output of the output from the temperature measurement device during the MRI scan (column 12, lines 16-27 by using the display in FIG. 11G is easier to comprehend/observe for given position/region in which the temperature is increasing), a first mean temperature of the first region of interest in an image frame and a second mean temperature of the second region of interest in the image frame (column 12, lines 16-27 , position X referring to either the first region of interest or the second region of interest, FIG. 11G depicts the observation of a plurality of temperature data measurement regions); 

for each of the first and second regions of interest, comparing the rate of change in the mean temperature therein with a threshold value for the respective region of interest (column 8, lines 35-38 comparing the determined rate of change for the mean temperature data with respect to time to determine if the change rate exceeds a threshold value, column 9, lines 39-47 discloses determining the maximum temperature increase for a given region of interest to determine a portion of the patient that is becoming overheated); 
causing an alert if the rate of change in the mean temperature (column 12, lines 29-34 through the use of colors, change brightness, and lighting/flashing/sounds, vibrations etc., the temperature stated change can be visually alerted/indicated) exceeds the threshold value for any one of the first or second regions of interest (column 14, lines 5-8 and 35-37 discloses the CPU by the notification that the rate of change will exceed the tolerable value); and 

It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the method disclosed by Sakakura and Kim and with the infrared camera providing an output to a processor, the output including at least a plurality of image frames from thermal data of the patient barrel, wherein each of the plurality of image frames includes a first region of interest and a second region of interest; monitoring, with the processor based on the output of the temperature measurement device during the MRI scan, a first mean temperature of the first region of interest in an image frame and a second mean temperature of the second region of interest in the image frame;  determining a rate of change in the first mean temperature relative to a prior mean temperature within the first region of interest and determining a rate of change in the second mean temperature relative to a prior mean temperature within the second region of interest; for each of the first and second regions of interest, comparing the rate of change in the mean temperature therein with a threshold value for the respective region of interest; causing an alert if the rate of change in the mean temperature exceeds the threshold value for any one of the first or second regions of interest; and altering the field of view of the infrared camera during the MRI scan to provide observation 
Regarding claim 35, Sakakura, in view of Kim and Ishihara, substantially discloses all the limitations of the claimed invention, specifically, Ishihara discloses terminating the MRI scan in response to the rate of change first mean temperature of the patient exceeding the threshold for the respective region of interest (column 8, lines 35-40 applying the apparatus stopping measure when the mean temperature change rate for a given region exceeds the threshold value).
Regarding claim 36, Sakakura  discloses a system for monitoring a patient undergoing magnetic resonance imaging (MRI) (“the thermographic imaging equipment 15 starts scanning the imaging space 13 including subject P, when the main [MRI] scanning starts” [0045]), the system comprising: 
a patient barrel arranged to surround a patient, the patient barrel defining a central longitudinal axis(see item Z on FIG. 1); 
an infrared camera to image the patient and having a field of view (inside imaging space 13 on FIG.1, “The direction of taking an image and the imaging area of the normal camera 14 and the thermographic imaging equipment 15 are not limited to any specific direction” [0032]), the infrared camera being positioned outside of the patient barrel and above the central longitudinal axis of the patient barrel and including an output (item 15 on FIG. 1, “A 
a processor (judging unit 16 on FIG. 1) adapted to monitor the mean surface temperature of the patient (“the judging unit 16 detects the change in temperature of the imaging space 13 including the subject P based on the image transmitted by the thermographic imaging equipment 15” [0046]) within each of a plurality of regions of interest in an image frame based on the output of the infrared camera during magnetic resonance imaging of the patient (“detects the highest temperature change in the imaging space 13 including [including the patient incorporates a plurality] the subject P and compares the change in temperature of the imaging space 13 to the threshold TH” [0056]), the processor being further adapted to: 
compare a change in the mean surface temperature within each of the plurality of regions of interest with a threshold value (“compares the change in temperature of the imaging space 13 to the threshold TH set preliminarily, and the judging unit 16 judges whether the imaging space 13 has a point at a temperature greater than threshold TH. But the way to 
cause an alert if the change in mean surface temperature exceeds the threshold value for any one of the plurality of regions of interest (“judging unit 16 takes a highest temperature sample from the change in temperature [indicating that the mean surface temperature must be calculated] shown in the image taken every one minute [to obtain an average by obtaining data at each interval time point] by the thermographic imaging equipment 15, and the judging unit 16 compares the highest temperature sample to the threshold TH. In FIG. 2, the highest temperature sample from the change in temperature shown in the image and exceeding the threshold TH is taken eight minutes after the start of imaging by the thermographic imaging equipment 15. In that case, the judging unit 16 informs [causing an alert] that situation to control unit 18, and the control unit 18 directs sequencer 8 to stop the sequence when the detected temperature exceeds the threshold TH…As for a way to inform an operator of the stopping of the sequence, an alarm may be sounded and an alarm display may be displayed on the display screen 111 of the display unit 11” [0036-0037]); and 
alter the field of view of the infrared camera during magnetic resonance imaging of the patient (“The change in temperature of imaging space 13 is affected by the difference between the driving of the X-axis gradient coil, the Y-axis gradient coil, and the Z-axis gradient coil. Therefore, the judging unit 16 can take a highest temperature sample from the change in temperature shown in the image taken by the thermographic imaging equipment 15 in a limited area based on [field of view is altered/directed to this area] the pulse sequence to control the drive of the three gradient coils [receives information which alters the field of view vertically offset from the central longitudinal axis of the patient barrel and has a line of sight oriented downward at an angle relative to the central longitudinal axis of the patient barrel; output including a plurality of image frames with thermal video stream of the patient barrel, or in each of the plurality of a first region of interest and second region of interest. 
However, in the same field of endeavor, Kim teaches the infrared camera is vertically offset from the central longitudinal axis of the patient barrel and has a line of sight oriented downward at an angle relative to the central longitudinal axis of the patient barrel (see camera 112 in FIG. 3) to image a plurality of regions of interest (“the apparatus configured to control a medical diagnostic system may further include a user input unit configured to receive a user input defining a plurality of interest regions.” [0038]), the output of the infrared camera including at least a plurality of image frames from a thermal video stream of the patient barrel (see [0262] camera obtains an image frame of a series of image frames from a moving image and see [0274] control unit outputs the video signal when the amount temperature change of the subject interest image is greater than a predefined temperature variation), wherein each of the plurality of image frames includes a first region of interest and a second region of interest ([0131] at least two regions of interest may be defined).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the method disclosed by Sakakura  with the infrared camera being vertically offset from the central longitudinal axis of the patient barrel and has a line of sight oriented downward at an angle relative to the central longitudinal axis of the patient barrel to image a plurality of regions of interest, and the output of the infrared camera 
Sakakura, of Kim, does not explicitly disclose a rate of change in the first mean temperature relative to a prior mean temperature within the first region of interest and determining a rate of change in the second mean temperature relative to a prior mean temperature within the second region of interest; for each of the first and second regions of interest, comparing the rate of change in the mean temperature therein with a threshold value for the respective region of interest; causing an alert if the rate of change in the mean temperature exceeds the threshold value for any one of the first or second regions of interest; and altering the field of view of the infrared camera during the MRI scan to provide observation at multiple locations of the patient within the patient barrel of the MRI device.
However, in the same field of endeavor, Ishihara teaches the infrared camera (column 5, lines 1-3 and 20-21 discloses using thermography, indicative of a camera, using infrared rays, also referred to as the temperature measurement device) providing (column 5, lines 1-11 by utilizing infrared rays to obtain temperature distribution from the body surface real time and providing rack of temperature increases to the system) an output to a processor (column 15, lines dedicated CPU/data processor for carrying out the temperature processing in real time), the output including at least a plurality of image frames from a thermal data (column 4, lines 
wherein each of the plurality of image frames includes a first region of interest and a second region of interest (column 9, lines 39-47 discloses measuring temperature data in a plurality of regions, to determine detecting a temperature difference value in a region/first region of interest and to carry out subsequent temperature measurements in nearby regions/second(ary) regions of interest);
monitoring, with the processor (21) based on the output of the output from the temperature measurement device during the MRI scan (column 12, lines 16-27 by using the display in FIG. 11G is easier to comprehend/observe for given position/region in which the temperature is increasing), a first mean temperature of the first region of interest in an image frame and a second mean temperature of the second region of interest in the image frame (column 12, lines 16-27 , position X referring to either the first region of interest or the second region of interest, FIG. 11G depicts the observation of a plurality of temperature data measurement regions); 
determining a rate of change (column 8, lines 36-37 discloses determining the rate of change of the temperature with respect to time) in the first mean temperature (column 13, 
for each of the first and second regions of interest, comparing the rate of change in the mean temperature therein with a threshold value for the respective region of interest (column 8, lines 35-38 comparing the determined rate of change for the mean temperature data with respect to time to determine if the change rate exceeds a threshold value, column 9, lines 39-47 discloses determining the maximum temperature increase for a given region of interest to determine a portion of the patient that is becoming overheated); 
causing an alert if the rate of change in the mean temperature (column 12, lines 29-34 through the use of colors, change brightness, and light dating/flashing/sounds, vibrations etc., the temperature stated change can be visually alerted/indicated) exceeds the threshold value for any one of the first or second regions of interest (column 14, lines 5-8 and 35-37 discloses the CPU by the notification that the rate of change will exceed the tolerable value); and 
altering the field of view of the temperature measurement device during the MRI scan (column 7, lines 3-7 by adjusting the direction in offset the applied magnetic field, the direction of the target from which the temperature data to be acquired can be changed arbitrarily) to 
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the method disclosed by Sakakura and Kim and with the infrared camera providing an output to a processor, the output including at least a plurality of image frames from thermal data of the patient barrel, wherein each of the plurality of image frames includes a first region of interest and a second region of interest; monitoring, with the processor based on the output of the temperature measurement device during the MRI scan, a first mean temperature of the first region of interest in an image frame and a second mean temperature of the second region of interest in the image frame;  determining a rate of change in the first mean temperature relative to a prior mean temperature within the first region of interest and determining a rate of change in the second mean temperature relative to a prior mean temperature within the second region of interest; for each of the first and second regions of interest, comparing the rate of change in the mean temperature therein with a threshold value for the respective region of interest; causing an alert if the rate of change in the mean temperature exceeds the threshold value for any one of the first or second regions of interest; and altering the field of view of the infrared camera during the MRI scan to provide observation at multiple locations of the patient inside of the MRI device as taught by Ishihara so that by setting a reference point at a point immediately before the current data or several points before the current data and calculating differences from these data, when an abrupt 
Regarding claim 37, Sakakura, in view of Kim and Ishihara, substantially discloses all the limitations of the claimed invention, specifically, Ishihara discloses terminating the MRI scan in response to the rate of change first mean temperature of the patient exceeding the threshold for the respective region of interest (column 8, lines 35-40 applying the apparatus stopping measure when the mean temperature change rate for a given region exceeds the threshold value).
Regarding claim 38, Sakakura, in view of Kim and Ishihara, substantially discloses all the limitations of the claimed invention, specifically, Sakakura  discloses wherein the processor is further adapted to generate a computer model of the mean surface temperature (see FIGS. 3 and 6, the mean temperature displayed as a color gradient bar on the left side of each image panel), and specifically, Ishihara discloses generating a predictive model of the first mean surface temperature and second mean surface temperature (column 9, lines 29-37 discloses utilizing past temperature increase patterns stored in a database in order to output a prediction of the temperature change to accurately predict temperature increase for a given mean surface temperature for its respective region such that the resulting output is displayed).
Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Sakakura, in view of Kim and Ishihara, as applied to claim 31 above, in view of Zuzak  et al. (US20130296709, hereafter “Zuzak”).
Regarding claim 32, Sakakura, in view of Kim and Ishihara, substantially discloses all the limitations of the claimed invention, but does not explicitly disclose comprising donning the 
However, in the same field of endeavor, Zuzak teaches comprising donning the patient with an infrared transmissive gown that allows infrared wavelengths to pass through it (“the present invention includes image analysis of a patient wearing a silk gown. Near infrared light is known to see through silk” [0310]), but provides visual concealment of the patient's body (“Wearing a silk gown allows the patient to cover them selves while letting the NIR camera see through to the tissue for analysis” [0310]). 
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the method disclosed by Sakakura, Kim, and Ishihara with the donning of the patient with an infrared transmissive gown that allows infrared wavelengths to pass through it, but provides visual concealment of the patient's body taught by Zuzak to provide a gown that covers the human subject with NIR transparent material to provide privacy, accessibility and maintain body heat; separating the electromagnetic radiation into at least one spectral band or the band spectrum using a spatial light modulator to form the image data ([0030] of Zuzak). 
Claims 33-34 are rejected under 35 U.S.C. 103 as being unpatentable over Sakakura, in view of Kim and Ishihara, as applied to claim 31 above, further in view of Greer et al. (US20100245543, hereafter “Greer”, cited in the applicant’s IDS).
Regarding claim 33, Sakakura, in view of Kim and Ishihara, substantially discloses all limitations the claimed invention, specifically, Sakakura discloses the angle between the line of sight of the infrared camera and the central longitudinal axis of the patient barrel is a viewing 
However, in the same field of endeavor, Greer teaches the method further comprising adjusting the viewing angle to image the patient within the barrel (“In the unlocked position, a user can adjust upper portion 110 so that camera system 100 is directed [adjusting] toward a desired field of view [patient’s body within the barrel].” [0043]), and specifically, Herman discloses an infrared camera (“an infrared imaging system” [0031]).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the method disclosed by Sakakura , Kim, and Ishihara with the method further comprising adjusting the viewing angle to image the patient within the barrel as taught by Greer in order to provide a user as an image that provides information about the subject including both of perspective and depth of the patient that has been imaged when viewed on a display device ([0009] of Greer).
Regarding claim 34, Sakakura, in view of Kim and Ishihara, Sakakura discloses comprising:
infrared camera (“aspects of scanning a change in temperature of the subject (the patient) and a change in temperature in an imaging space in a gantry by infrared thermographic imaging equipment are explained” [0021]), but does not explicitly disclose defining with the camera a lens tilt angle and adjusting the lens tilt angle to image the patient's body within the patient barrel.

defining with the camera a lens tilt angle (“After upper portion 110 is in the desired position, a user may place controller 130 in the locked position to retain [defining] upper portion 110 in place.” [0043] and “pin-hole lens 166 (which fits inside of the mount and behind which the camera is positioned), that may be enclosed within upper portion 110 and oriented so that the lens is aligned with opening 160” [0037]); and
adjusting the lens tilt angle to image the patient's body within the patient barrel (“adjustment mechanism 150 (for example, a swivel mount). Upper portion 110 comprises two openings…and oriented so that the lens is aligned with opening 160” [0037] and “a user can adjust upper portion 110 so that camera system 100 is directed toward a desired field of view. When so positioned, light source 175 and the camera are both aimed at the desired subject area Brackett the patient’s body within the barrel]” [0043]). 
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the method disclosed by Sakakura, Kim, and Ishihara with the defining with the camera a lens tilt angle and adjusting the lens tilt angle to image the patient's body within the patient barrel as taught by Greer in order to provide a user as an image that provides information about the subject including both of perspective and depth of the patient that has been imaged when viewed on a display device ([0009] of Greer).
Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Sakakura, in view Kim and Ishihara, as applied to claim 36 above, further in view of Hirata (US20150224230).
Regarding claim 39, Sakakura, in view of Kim and Ishihara, substantially discloses all the limitations of the claimed invention, but does not explicitly disclose comprising a patient gown 
However, in the same field of endeavor, Hirata teaches a patient garment formed of an infrared transmissive material for wavelengths between 8 microns and 14 microns, inclusive (“a textile product containing bioceramic microparticles with high capacity of infrared irradiation which, in contact with the heat of the human body is capable of transmitting infrared radiation in the range between 3 μm and 14.8 μm=(microns), preferentially in the 14.8 micron range [0002]).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the system disclosed by Sakakura, Kim, and Ishihara with a patient garment formed of an infrared transmissive material for wavelengths between 8 microns and 14 microns, inclusive taught by Hirata to provide for a product being made to catalyze the long waves of the infrared rays existing in our environment, such rays emanating from any source of energy, either light or heat, transforming the frequency of its waves having several and differentiated longitudes into frequencies that vary between 4-14 microns of distance between the crests of its waves, such frequencies being the ones that make the water molecules in the body vibrate. When the human body at its normal average temperature of 36 degrees centigrade radiates long infrared rays, at a frequency of 9-10 microns, the biofiber that composes the filling of the comforter catalyzes such waves by speeding up same and sending them back to the human body and infrared radiation at this wavelength is capable of regulating the blood microcirculation, as a result of its high protection, the blood microcirculation being the nervous center of human and/or animal metabolism ([0013] and [0018] of Hirata).
Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Sakakura, in view Kim and Ishihara, as applied to claim 36 above, further in view of Matsushita (US20010034891).
Regarding claim 40, Sakakura, in view of Kim and Ishihara, substantially discloses all the limitations of the claimed invention, but does not explicitly disclose wherein the patient gown is formed of at least one of polyethylene, polypropylene, and combinations thereof. 
However, in the same field of endeavor, Matsushita teaches wherein the patient gown is formed of at least one of polyethylene, polypropylene, and combinations thereof (“The main body 12 and sleeves 25 of the disposable surgical gown 10 may be made of various woven or non-woven materials. These materials can include spunlace and spunbond and blends of polyester, polypropylene and/or polyethylene and combinations thereof” [0033-0034]).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the system disclosed Sakakura, Kim, and Ishihara with the patient gown being formed of at least one of polyethylene, polypropylene, and combinations thereof as taught by Matsushita to provide a disposable gown comprising a basic trunk portion which has a front trunk region covering the breast and belly of a wearer and a rear trunk region covering the back of the wearer ([0005 of Matsushita).
Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over Sakakura, in view of Kim and Ishihara, as applied to claim 36 above, further in view of Ohlhues et al. (US20130093866, hereafter “Ohlhues”).

However, in the same field of endeavor, Ohlhues discloses further including an electrically conductive enclosure at least partially housing the infrared camera therein (“The camera is enclosed in a Faraday cage” [0008]).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the system disclosed by Sakakura, Kim, and Ishihara with including an electrically conductive enclosure at least partially housing the infrared camera taught by Ohlhues to provide for a system for monitoring a patient in a location that is difficult to access ([abstract] of Ohlhues). 
Claims 42 is rejected under 35 U.S.C. 103 as being unpatentable over Sakakura, in view of Kim and Ishihara, as applied to claim 36 above, further in view of Welches et al. (US20090024023, hereafter “Welches”).
Regarding claim 42, Sakakura, in view of Kim and Ishihara, substantially discloses all the limitations of the claimed invention, specifically, Sakakura discloses an infrared camera (“aspects of scanning a change in temperature of the subject (the patient) and a change in temperature in an imaging space in a gantry by infrared thermographic imaging equipment are explained” [0021]), but does not explicitly disclose wherein the infrared camera includes an adjustable scanning frequency.
However, in solving the same problem, Welches teaches wherein the infrared camera includes an adjustable scanning frequency (“The exemplary temperature alarm subsystem 
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the system disclosed by Sakakura, Kim, and Ishihara with the infrared camera includes an adjustable scanning frequency taught by Welches in order to provide an operator with access to a temperature map of the area (e.g., provided by a thermal camera image) so that hot spots could be identified quickly and the scanning can be stopped ([0082]).
Claim 43 is rejected under 35 U.S.C. 103 as being unpatentable over Sakakura, in view of Kim and Ishihara, as applied to claim 36 above, further in view of Morse et al. (US20070156021, “Morse” disclosed in the applicant’s IDS). 
Regarding claim 43, Sakakura, in view of Kim and Ishihara, substantially discloses all the limitations of the claimed invention, but does not explicitly disclose wherein the infrared camera includes an adjustable lens tilt angle.
However, in solving the same problem, Morse teaches wherein the infrared camera (“using a device comprising a fluid lens, an image sensor, and a suitable memory, it is possible to record a plurality of frames that are observed using the fluid lens under one or more operating condition…the device further comprises one or more communication ports adapted to one or more of hard-wired communication, wireless communication, communication using visible or infra-red radiation” [0207]) includes an adjustable lens tilt angle (“Applications for fluid lenses include their use in one or more types of camera…cameras such as those having a high powered zoom lens, and use in cameras that can provide autofocus, and pan, tilt, and 
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the system disclosed by Sakakura, Kim, and Ishihara with the infrared camera including an adjustable lens tilt angle and the processor being further adapted to adjust the lens tilt angle during MRI imaging as taught by Morse in order to provide .
Response to Arguments
Rejections made under 35 USC 103
Applicant’s arguments, see paragraph 2, page 9, filed 11/03/2020, with respect to the rejection(s) of claim(s) 31 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Ishihara.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.S./
Examiner, Art Unit 3793                                                                                                                                                                                           
/LUTHER BEHRINGER/Primary Examiner, Art Unit 3793